            Case 1:20-cv-11283-DPW Document 8 Filed 07/08/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MASSACHUSETTS


 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE and MASSACHUSETTS
 INSTITUTE OF TECHNOLOGY,

                     Plaintiff,

                v.                                        Civil Action No. 20-cv-11283
 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; UNITED STATES
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director United
 States Immigration and Customs Enforcement,

                     Defendants.




                              DECLARATION OF MARK C. ELLIOTT

       I, Mark C. Elliott, hereby state under the penalty of perjury that the following statements are

true and accurate to the best of my knowledge, and that I could testify to these matters if called to do

so:

       1.      I am Vice Provost for International Aﬀairs of Harvard University (“Harvard” or the

“University”), and am also the Mark Schwartz Professor of Chinese and Inner Asian History. As

Vice Provost, I have responsibility for supporting Harvard’s community of international students,

scholars, and faculty at Harvard, as well as advancing Harvard’s international academic initiatives

and Harvard’s global strategy.

       2.      I have been deeply involved in the University’s response to the COVID-19 pandemic.

Beginning in February 2020, members of Harvard’s administration began developing policies and
            Case 1:20-cv-11283-DPW Document 8 Filed 07/08/20 Page 2 of 7



guidance in response to the pandemic. Since that time, I have worked with fellow administrators, as

well as experts across the University and throughout the world, to make thoughtful and reasoned

decisions for our operations that prioritize the safety of Harvard’s students, faculty, and staﬀ. As the

Vice Provost of International Aﬀairs, I have been especially focused on providing guidance to

international students, and have collaborated extensively with fellow University administrators and

the Harvard International Oﬃce (“HIO”).

       3.      I have carefully reviewed the COVID-19 Guidance for the Student and Exchange

Visitor Program (“SEVP”) issued by United States Immigration and Customs Enforcement (“ICE”)

in response to the COVID-19 pandemic. On March 13, 2020, ICE issued COVID-19 Guidance for

Student and Exchange Visitor Program Stakeholders (“March 13 Guidance”). Pursuant to the March

13 Guidance, students in the United States holding F-1 or M-1 visas are allowed to “count online

classes towards a full course of study” in the event their school temporarily stops in-person classes,

regardless of whether the visa holders remain in the United States or departed the United States.

Prior to the March 13 Guidance, international students were permitted to take only one online class

per semester. �e March 13 Guidance stated that it would remain “in eﬀect for the duration of the

emergency.”

       4.      On March 10, 2020, Harvard President Lawrence Bacow announced that the

University would transition to virtual instruction for the remainder of the Spring 2020 semester, and

asked that students not return to campus after the upcoming spring break. �e HIO provided

additional guidance to Harvard’s international students to assist them with the transition to remote

learning.

       5.      Over the course of many weeks after the initial decision to transition to remote

learning in March 2020, and in reliance on the March 13 Guidance and its representation that it

would remain “in eﬀect for the duration of the emergency,” Harvard made preparations for the Fall

                                                  -2-
            Case 1:20-cv-11283-DPW Document 8 Filed 07/08/20 Page 3 of 7



2020 semester. In light of the public health risks presented by the COVID-19 pandemic, the

majority of Harvard’s 12 degree-granting schools will operate in a full remote learning environment

for at least the Fall 2020 semester.

       6.      On June 4, 2020, HIO provided by email information regarding remote learning to

international students enrolled at several of Harvard’s schools for the Fall 2020 semester. An

example of one such email, which was sent to incoming students at the Harvard Kennedy School

(“HKS”), is attached as Exhibit 1. An email to returning students enrolled at the Graduate School of

Design, the Graduate School of Education, the T.H. Chan School of Public Health, Harvard Law

School, the Harvard Divinity School, and HKS is attached as Exhibit 2. �e emails to new incoming

students advised that students should plan to begin their studies remotely. With respect to returning

students, Harvard advised that “[c]urrent federal government guidance allows continuing

international students and students in F-1 or J-1 status transferring from another U.S. institution to

continue their studies remotely and remain in valid visa status.” Ex. 2. In reliance on the March 13

Guidance, Harvard explained that the exception provided in the March 13 Guidance “will still apply

to continuing students in summer and fall 2020.” Ex. 2.

       7.      On July 6, 2020, ICE issued a “Broadcast Message: COVID-19 and Fall 2020” (“July

6 Directive”). �e July 6 Directive largely withdraws the exception that ICE announced in March.

�e July 6 Directive states that if a school determines that it will provide only online course

instruction in the fall, students holding F-1 visas may not remain in the country to receive

instruction. It provides that students holding F-1 visas “must depart the country or take other

measures, such as transferring to a school with in-person instruction to remain in lawful status[,] or

potentially face immigration consequences including, but not limited to, the initiation of removal

proceedings.” It is our current understanding that if the July 6 Directive takes eﬀect, Harvard




                                                  -3-
              Case 1:20-cv-11283-DPW Document 8 Filed 07/08/20 Page 4 of 7



students with F-1 visas who are enrolled in remote programs will face immigration consequences if

they do not leave the country within 15 days of the start of the Fall 2020 term.

        8.      �e July 6 Directive, if it takes eﬀect, will have signiﬁcant negative impacts on

Harvard as an institution and on Harvard’s students.

        9.      With respect to Harvard as an institution, Harvard has expended tremendous

resources on developing protocols for its operations to protect the safety of its students, faculty, staﬀ,

and the surrounding community. Because of the timing of the July 6 Directive, and the signiﬁcant

time and coordination required to implement public safety measures, Harvard will struggle to

develop an entirely new set of guidance and potentially alter the structure of its remote learning

programs at this stage, particularly if it seeks to prioritize the health and safety of its students,

faculty, and staﬀ.

        10.     As described in more detail below, the July 6 Directive will make it impracticable for

certain of Harvard’s international students to continue to study at Harvard and make progress toward

their degrees, while imposing academic and living conditions for others that will prompt them to

take leaves from their programs—or drop out altogether.

        11.     By virtue of the fact that the July 6 Directive is likely to result in far fewer

international students enrolled at Harvard during the coming academic year, the July 6 Directive will

aﬀect Harvard in at least the following additional ways:

                a.      Harvard and its students beneﬁt enormously from the participation of

        international students. Indeed, many of Harvard’s curricular programs depend critically on

        the presence and diversity of international students. Harvard places great emphasis on a

        diverse student body, and international students oﬀer perspectives that other students

        otherwise may never experience. �e curriculum at HKS, for example—where approximately

        47% of students are international students—depends on the perspectives of international

                                                    -4-
             Case 1:20-cv-11283-DPW Document 8 Filed 07/08/20 Page 5 of 7



       students, including mid-career public oﬃcials from around the world who bring unique

       viewpoints about diﬀerent approaches to governance and policy. And even if students do not

       meet in classrooms, they can still—from appropriate distances or online—share valuable

       elements of on-campus life, such as participation in extracurricular activities. �e loss of

       international students from Harvard would deprive Harvard’s students of one of the great

       beneﬁts of their experience here.

               b.      Several of Harvard’s schools will also be harmed ﬁnancially if a substantial

       number of international students do not enroll in the fall. As one example, nearly 50% of

       GSD’s student body is international; losing the tuition of even a portion of those students

       would be signiﬁcant to GSD.

               c.      Harvard relies on the contributions of its international graduate students as

       Teaching Fellows in its undergraduate courses. Requiring these Teaching Fellows to provide

       instruction from remote locations in their home countries, potentially with considerable time-

       zone disparities and variable Internet connectivity, will make it harder for faculty to

       coordinate with their Teaching Fellows and obtain the full beneﬁt of their pedagogy.

       12.     Harvard’s international students, many of whom remain in the United States based on

the March 13 Guidance, will also face signiﬁcant harm if the July 6 Directive takes eﬀect. �e

University has heard from students from all parts of the world who will face challenges by remaining

in or being forced to return to their home countries, including:

               a.      �e possibility of being drafted into their home country’s armed forces;

               b.      �reats and abuse based on their sexual orientation;

               c.      Lack of adequate mental health treatment from qualiﬁed professionals;

               d.      Excessive costs, including exorbitant airline tickets that were a minimum of

       $4,000, or forfeiting a lease at the student’s own expense;

                                                  -5-
             Case 1:20-cv-11283-DPW Document 8 Filed 07/08/20 Page 6 of 7



               e.      Inadequate and unreliable Internet access or government-imposed Internet

       shutdowns and restrictions on access to online resources;

               f.      Time-zone diﬀerences that will force students to participate in or teach classes

       throughout the night.

       13.     Even if Harvard were to implement in-person or hybrid (i.e., partial in-person, partial

virtual) instruction, such that students on F-1 visas could remain in the United States, signiﬁcant

burdens would remain for international students. Many of Harvard’s international students are ﬁrst-

year students or students who have returned to their home countries. �ese students would be unable

to get to campus because of the State Department’s suspension of consular processing of visa

applications, which aﬀects their ability to obtain initial visas if they are new students, or obtain new

visa stamps to support their reentry if their current stamps have expired. Other students face travel

restrictions that prevent them from leaving their home countries or entering the United States (or

both). Moreover, students participating in hybrid programs from outside the United States—either

because they choose to remain abroad or because they are unable to return to the United States—

would relinquish their F-1 status and therefore lose their ability to access critical beneﬁts of the F-1

visa program, such as Curricular Practical Training employment and Optional Practical Training

employment at the end of the academic year. �is would further harm Harvard as an institution and

the students who lose these opportunities.

       14.     Although a hybrid program might allow domestic students to select only online

courses if they have health conditions that place them at a greater risk (or simply want to avoid the

greater risk of infection that in-person instruction imposes), under the July 6 Directive, F-1 students

are denied this agency. �e July 6 Directive not only precludes F-1 students from an all-online

course schedule, it mandates that F-1 students “tak[e] the minimum number of online classes




                                                   -6-
             Case 1:20-cv-11283-DPW Document 8 Filed 07/08/20 Page 7 of 7



required to make normal progress in their degree program.” Accordingly, vulnerable or concerned

F-1 students would be forced to participate in in-person learning, despite the risks.

       15.     By threatening to force many F-1 visa holders to withdraw from Harvard, the July 6

Directive puts Harvard to an impossible choice: lose numerous students who bring immense beneﬁts

to the school or take steps to retain those students that contradict Harvard’s judgment about how best

to protect the health of the University’s students, faculty, and staﬀ.


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed on July 8, 2020

                                               /s/ Mark C. Elliott       .
                                               Mark C. Elliott




                                                   -7-
